—In a matrimonial action, the husband appeals from stated portions of (1) an order of the Supreme Court, Westchester County (Nicolai, J.), entered June 6, 1996, which granted the wife’s motion for pendente lite relief and, (2) a judgment of the same court, entered August 19, 1996, upon the order.
Ordered that the appeal from the order is dismissed; and it is further,
Ordered that the judgment is affirmed insofar as appealed from; and it is further,
Ordered that the respondent is awarded one bill of costs.
The appeal from the intermediate order must be dismissed because the right of direct appeal therefrom terminated with the entry of judgment in the action (see, Matter of Aho, 39 NY2d 241, 248). The issues raised on appeal from the order are brought up for review and have been considered on the appeal from the judgment (CPLR 5501 [a] [1]).
*491The moving papers establish that the wife’s attorney expended over 1,000 hours prosecuting the instant litigation over the period from 1993 to 1996, and, as such, the moving papers fully support the additional pendente lite award of attorneys’ fees in the amount of $75,000. As the award represents a small portion of the wife’s total legal expenses, which can be directly attributed to the husband’s litigation tactics, the award was proper (see, Suydam v Suydam, 203 AD2d 806; Wyser-Pratte v Wyser-Pratte, 160 AD2d 290; Schussler v Schussler, 109 AD2d 875; Feldman v Feldman, 58 AD2d 882).
We have examined the husband’s remaining contentions and find them to be without merit. Ritter, J. P., Sullivan, Goldstein and Lerner, JJ., concur.